TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00666-CR
                                      NO. 03-00-00667-CR




                              Luis David Moreno, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NOS. 0980698 & 0002641, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



PER CURIAM

              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P.

42.2(a). The appeals are dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: March 15, 2001

Do Not Publish